Banke, Presiding Judge.
The judgment of this court in TimberBank, Inc. v. Haynes, 192 Ga. App. 878 (386 SE2d 861) (1989), having been reversed in part by the Supreme Court in Caton v. Haynes, 260 Ga. 204 (391 SE2d 107) (1990), said judgment is hereby vacated; and pursuant to the decision of the Supreme Court, that portion of the lower court’s judgment awarding damages against appellant Catón is hereby reversed. In accordance with the prior decision of this court in the case, that portion of the lower court’s judgment awarding damages against appellant TimberBank, Inc., is hereby affirmed.

Judgment affirmed in part and reversed in part.


Sognier and Pope, JJ., concur.

*867Decided June 8, 1990.
Alston & Bird, G. Conley Ingram, Robert D. McCallum, Jr., Susan B. Devitt, for appellants.
Sutherland, Asbill & Brennan, Kimberly L. Woodland, John H. Fleming, Jr., Rogers & Hardin, John J. Almond, for appellee.